Exhibit 10.1
Execution Copy
Holly Corporation
$200,000,000 9.875% Senior Notes due 2017
PURCHASE AGREEMENT
June 5, 2009
New York, New York
UBS Securities LLC
as Representative of the several initial purchasers listed in Schedule I hereto
c/o UBS Securities LLC
299 Park Avenue
New York, New York 10171
Ladies and Gentlemen:
          Holly Corporation, a Delaware corporation (the “Company”), and each of
the other Guarantors (as defined herein) agree with you as follows:
          1. Issuance of Notes. The Company proposes to issue and sell to UBS
Securities LLC (the “Representative”) and the other initial purchasers listed on
Schedule I hereto (together with the Representative, the “Initial Purchasers”)
$200,000,000 aggregate principal amount of 9.875% Senior Notes due 2017 (the
“Original Notes”). The Company’s obligations under the Original Notes and the
Indenture (as defined below) will be, jointly and severally, unconditionally
guaranteed (the “Guarantees”), on a senior basis, by each of the Subsidiaries
(as defined below) listed on the signature pages hereto (collectively, the
“Guarantors,” and, together with the Company, the “Issuers”). The Original Notes
and the Guarantees are referred to herein as the “Securities.” The Securities
will be issued pursuant to an indenture (the “Indenture”), to be dated the
Closing Date (as defined herein), by and between the Issuers and U.S. Bank
National Association, as trustee (the “Trustee”).
          The Securities will be offered and sold to the Initial Purchasers
pursuant to an exemption from the registration requirements under the Securities
Act of 1933, as amended (the “Act”). The Issuers have prepared a preliminary
offering memorandum, dated as of June 2, 2009 (the “Preliminary Offering
Memorandum”), and a pricing supplement thereto dated the date hereof (the
“Pricing Supplement”). The Preliminary Offering Memorandum and the Pricing
Supplement are herein referred to as the “Pricing Disclosure Package.” Promptly
after the execution of this Purchase Agreement (this “Agreement”), the Issuers
will prepare a final offering memorandum dated the date hereof (the “Final
Offering Memorandum”). Unless stated to the contrary, any references herein to
the terms “Pricing Disclosure Package” and “Final Offering Memorandum” shall be
deemed to refer to and include any information filed under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), prior to the date hereof
and incorporated by reference therein, and any references herein to the terms
“amend”, “amendment” or “supplement” with respect to the Final Offering
Memorandum shall be deemed to refer to and include any information filed under
the Exchange Act subsequent to the date hereof that is incorporated by reference
therein. All references in this Agreement to financial statements and schedules
and other information which is “contained,” “included” or “stated” (or other
references of like import) in the Pricing Disclosure



--------------------------------------------------------------------------------



 



 

 - 2 -
Package (including the Preliminary Offering Memorandum) or Final Offering
Memorandum shall be deemed to mean and include all such financial statements and
schedules and other information which are incorporated by reference in the
Pricing Disclosure Package or Final Offering Memorandum, as the case may be.
          The Initial Purchasers have advised the Issuers that the Initial
Purchasers intend, as soon as they deem practicable after this Agreement has
been executed and delivered, to resell (the “Exempt Resales”) the Securities in
private sales exempt from registration under the Act on the terms set forth in
the Pricing Disclosure Package, solely to (i) persons whom the Initial
Purchasers reasonably believe to be “qualified institutional buyers” (“QIBs”),
as defined in Rule 144A under the Act (“Rule 144A”), in accordance with
Rule 144A and (ii) other eligible purchasers pursuant to offers and sales that
occur outside the United States within the meaning of Regulation S under the Act
(“Regulation S”) in accordance with Regulations S (the persons specified in
clauses (i) and (ii), the “Eligible Purchasers”).
          Holders (including subsequent transferees) of the Securities will have
the registration rights under the registration rights agreement (the
“Registration Rights Agreement”), among the Issuers and the Initial Purchasers,
to be dated the Closing Date, substantially in the form attached hereto as
Exhibit A. Under the Registration Rights Agreement, the Issuers will agree to
use reasonable best efforts to file with the Securities and Exchange Commission
(the “Commission”) a registration statement under the Act (the “Exchange Offer
Registration Statement”) relating to a new issue of debt securities
(collectively with the Private Exchange Notes (as defined in the Registration
Rights Agreement), the “Exchange Notes” and, together with the Original Notes,
the “Notes”), guaranteed by the guarantors under the Indenture, to be offered in
exchange for the Original Notes and the Guarantees thereof (the “Exchange
Offer”) and issued under the Indenture or an indenture substantially identical
to the Indenture (except for the provisions relating to the transfer
restrictions and payment of Special Interest (as defined in the Registration
Rights Agreement)) no later than 400 days after the date of the initial issuance
of the Original Notes. Notwithstanding the foregoing, the Registration Rights
Agreement will provide that the Issuers will not be required to consummate the
Exchange Offer with respect to any Original Notes that are freely tradable under
Rule 144 under the Securities Act before the required date for the consummation
of such Exchange Offer if (i) on or before such date, the Issuers have afforded
the opportunity to the holders of such Original Notes to have the restrictive
legend on such Original Notes removed and (ii) the unrestricted Original Notes
would no longer bear a restricted CUSIP number. If the Issuers fail to satisfy
either their registration obligations under the Registration Rights Agreement or
if the Issuers fail to accomplish the items described in clauses (i) and
(ii) above, the Issuers we will be required to pay Special Interest to the
holders of the Original Notes under certain circumstances.
          This Agreement, the Notes, the Guarantees, the Indenture, and the
Registration Rights Agreement are hereinafter sometimes referred to collectively
as the “Note Documents.” The issuance and sale of the Securities is referred to
as the “Offering.”
          2. Agreements to Sell and Purchase. On the basis of the
representations, warranties and covenants contained in this Agreement, the
Issuers agree to issue and sell to the Initial Purchasers, and on the basis of
the representations, warranties and covenants contained in this Agreement, and
subject to the terms and conditions contained in this Agreement, each of the
Initial Purchasers, severally and not jointly, agrees to purchase from the
Issuers, the aggregate principal amount of the Securities set forth opposite its
name on Schedule I attached hereto. The purchase price for the Securities shall
be 94.105% of their principal amount.
          3. Delivery and Payment. Delivery of, and payment of the purchase
price for, the Securities shall be made at 10:00 a.m., New York time, on
June 10, 2009 (such date and time, the “Closing



--------------------------------------------------------------------------------



 



- 3 -

Date”) at the offices of Latham & Watkins LLP, 885 Third Avenue, New York, New
York 10022. The Closing Date and the location of delivery of and the form of
payment for the Securities may be varied by mutual agreement between the Initial
Purchasers and the Company.
          The Securities shall be delivered by the Issuers to the Initial
Purchasers (or as the Initial Purchasers direct) through the facilities of The
Depository Trust Company against payment by the Initial Purchasers of the
purchase price therefor by means of wire transfer of immediately available funds
to such account or accounts specified by the Company in accordance with
Section 8(h) on or prior to the Closing Date, or by such means as the parties
hereto shall agree prior to the Closing Date. The Securities shall be evidenced
by one or more certificates in global form registered in such names as the
Initial Purchasers may request upon at least one business day’s notice prior to
the Closing Date and having an aggregate principal amount corresponding to the
aggregate principal amount of the Securities.
          4. Agreements of the Issuers. The Issuers jointly and severally,
covenant and agree with the Initial Purchasers as follows:
     (a) To furnish the Initial Purchasers and those persons identified by the
Initial Purchasers, without charge, as many copies of the Preliminary Offering
Memorandum, the Pricing Supplement, any Issuer Written Communication (as defined
below) and the Final Offering Memorandum, and any amendments or supplements
thereto, as the Initial Purchasers may reasonably request. The Issuers consent
to the use of the Preliminary Offering Memorandum, the Pricing Supplement and
the Final Offering Memorandum, and any amendments or supplements thereto, by the
Initial Purchasers in connection with Exempt Resales.
     (b) As promptly as practicable following the execution and delivery of this
Agreement and in any event not later than the second business day following the
date hereof, to prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement. Not to
amend or supplement the Preliminary Offering Memorandum or the Pricing
Supplement. Not to amend or supplement the Final Offering Memorandum prior to
the Closing Date unless the Initial Purchasers shall previously have been
advised of such proposed amendment or supplement at least two business days
prior to the proposed use, and shall not have objected to such amendment or
supplement.
     (c) Subject to Section 4(q), if, prior to the later of (x) the Closing Date
and (y) the time that the Initial Purchasers have completed their distribution
of the Securities, any event shall occur that, in the judgment of the Issuers or
in the judgment of counsel to the Initial Purchasers, makes any statement of a
material fact in the Final Offering Memorandum, as then amended or supplemented,
untrue or that requires the making of any additions to or changes in the Final
Offering Memorandum in order to make the statements in the Final Offering
Memorandum, as then amended or supplemented, in the light of the circumstances
under which they are made, not misleading, or if it is necessary to amend or
supplement the Final Offering Memorandum to comply with all applicable laws, the
Issuers shall promptly notify the Initial Purchasers of such event and (subject
to Section 4(b)) prepare an appropriate amendment or supplement to the Final
Offering Memorandum so that (i) the statements in the Final Offering Memorandum,
as amended or supplemented, will not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances at the Closing Date and at
the time of sale of Securities, not misleading and (ii) the Final Offering
Memorandum will comply with applicable law.



--------------------------------------------------------------------------------



 



- 4 -

     (d) To qualify or register the Securities under the securities laws of such
jurisdictions as the Initial Purchasers may request and to continue such
qualification in effect so long as required for the Exempt Resales.
Notwithstanding the foregoing, no Issuer shall be required to qualify as a
foreign corporation in any jurisdiction in which it is not so qualified or to
execute a general consent to service of process in any such jurisdiction or
subject itself to taxation in excess of a nominal dollar amount in any such
jurisdiction where it is not then so subject.
     (e) To advise the Initial Purchasers promptly, and if requested by the
Initial Purchasers, to confirm such advice in writing, of the issuance by any
securities commission of any stop order suspending the qualification or
exemption from qualification of any of the Securities for offering or sale in
any jurisdiction, or the initiation of any proceeding for such purpose by any
securities commission or other regulatory authority. The Issuers shall use their
reasonable best efforts to prevent the issuance of any stop order or order
suspending the qualification or exemption of any of the Securities under any
securities laws, and if at any time any securities commission or other
regulatory authority shall issue an order suspending the qualification or
exemption of any of the Securities under any securities laws, the Issuers shall
use their reasonable best efforts to obtain the withdrawal or lifting of such
order at the earliest possible time.
     (f) Whether or not the transactions contemplated by this Agreement are
consummated, to pay all costs, expenses, fees and disbursements (including fees
and disbursements of counsel and accountants for the Issuers) incurred and
stamp, documentary or similar taxes incident to and in connection with: (i) the
preparation, printing and distribution of the Preliminary Offering Memorandum,
the Pricing Supplement, any Issuer Written Communication (as defined below) and
the Final Offering Memorandum and any amendments and supplements thereto,
(ii) all expenses (including travel expenses) of the Issuers and the Initial
Purchasers in connection with any meetings with prospective investors in the
Securities, (iii) the preparation, notarization (if necessary) and delivery of
the Note Documents and all other agreements, memoranda, correspondence and
documents prepared and delivered in connection with this Agreement and with the
Exempt Resales, (iv) the issuance, transfer and delivery of the Securities by
the Issuers to the Initial Purchasers, (v) the qualification or registration of
the Securities for offer and sale under the securities laws of the several
states of the United States or provinces of Canada (including, without
limitation, the cost of printing and mailing preliminary and final Blue Sky or
legal investment memoranda and fees and disbursements of counsel (including
local counsel) to the Initial Purchasers relating thereto), (vi) the inclusion
of the Securities in the book-entry system of The Depository Trust Company
(“DTC”), (vii) the rating of the Securities by rating agencies, (viii) the fees
and expenses of the Trustee and its counsel, (ix) the out-of-pocket expenses of
the Initial Purchasers (including, without limitation, the fees and expenses of
the Initial Purchasers’ counsel) not to exceed $250,000 and (x) the performance
by the Company of its other obligations under the Note Documents.
     (g) To use the proceeds from the sale of the Original Notes in the manner
described in the Preliminary Offering Memorandum under the caption “Use of
proceeds.”
     (h) To do and perform all things required to be done and performed under
this Agreement by them prior to or after the Closing Date and to satisfy all
conditions precedent on their part to the delivery of the Securities.
     (i) Not to, and not to permit any Subsidiary to, sell, offer for sale or
solicit offers to buy any security (as defined in the Act) that would be
integrated with the sale of the Securities in



--------------------------------------------------------------------------------



 



- 5 -

a manner that would require the registration under the Act of the sale of the
Securities to the Initial Purchasers or any Eligible Purchasers.
     (j) Not to, and to cause its affiliates (as defined in Rule 144 under the
Act) not to, resell any of the Securities that have been reacquired by any of
them.
     (k) Not to engage, not to allow any Subsidiary to engage, and to cause its
other affiliates and any person acting on their behalf (other than, in any case,
the Initial Purchasers and any of their affiliates, as to whom the Company makes
no covenant) not to engage, in any form of general solicitation or general
advertising (within the meaning of Regulation D under the Act) in connection
with any offer or sale of the Securities in the United States.
     (l) Not to engage, not to allow any Subsidiary to engage, and to cause its
other affiliates and any person acting on their behalf (other than, in any case,
the Initial Purchasers and any of their affiliates, as to whom the Company makes
no covenant) not to engage, in any directed selling effort with respect to the
Securities, and to comply with the offering restrictions requirement of
Regulation S. Terms used in this paragraph have the meanings given to them by
Regulation S.
     (m) From and after the Closing Date, for so long as any of the Securities
remain outstanding and are “restricted securities” within the meaning of
Rule 144(a)(3) under the Act and during any period in which the Company is not
subject to Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), to make available upon request the information
required by Rule 144A(d)(4) under the Act to (i) any holder or beneficial owner
of Securities in connection with any sale of such Securities and (ii) any
prospective purchaser of such Securities from any such holder or beneficial
owner designated by the holder or beneficial owner. The Company will pay the
expenses of preparing, printing and distributing such documents.
     (n) To comply with their obligations under the Registration Rights
Agreement.
     (o) To comply with their obligations under the letter of representations to
DTC relating to the approval of the Securities by DTC for “book-entry” transfer
and to use their best efforts to obtain approval of the Securities by DTC for
“book-entry” transfer.
     (p) Prior to the Closing Date, to furnish without charge to the Initial
Purchasers, (i) as soon as they have been prepared by the Company, a copy of any
regularly prepared internal financial statements of the Company and the
Subsidiaries for any period subsequent to the period covered by the financial
statements appearing in the Pricing Disclosure Package, (ii) all other reports
and other communications (financial or otherwise) that the Company mails or
otherwise makes available to its security holders and (iii) such other
information as the Initial Purchasers shall reasonably request.
     (q) Not to, and not to permit any of its affiliates or anyone acting on its
or its affiliates’ behalf to (other than the Initial Purchasers and their
affiliates), distribute prior to the Closing Date any offering material in
connection with the offer and sale of the Securities other than the Preliminary
Offering Memorandum, the Pricing Supplement, any electronic roadshow and the
Final Offering Memorandum. Before making, preparing, using, authorizing,
approving or referring to any Issuer Written Communication (as defined below),
the Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to



--------------------------------------------------------------------------------



 



- 6 -

which the Representative reasonably objects, or any amendment or supplement
thereto prepared in accordance with Section 4(b).
     (r) During the period of two years after the Closing Date or, if earlier,
until such time as the Securities are no longer restricted securities (as
defined in Rule 144 under the Act), not to be or become a closed-end investment
company required to be registered, but not registered, under the Investment
Company Act of 1940.
     (s) In connection with the offering, until the Initial Purchasers shall
have notified the Company of the completion of the distribution of the
Securities, not to, and not to permit any of its affiliates (as such term is
defined in Rule 501(b) of Regulation D under the Act) to, either alone or with
one or more other persons, bid for or purchase for any account in which it or
any of its affiliates has a beneficial interest, for the purpose of creating
actual or apparent active trading in, or of raising the price of, the
Securities.
     (t) During the period from the date hereof through and including the date
that is 90 days after the date hereof, without prior written consent of the
Representative, offer, sell, contract to sell or otherwise dispose of any debt
securities issued or guaranteed by the Company or any Subsidiary (other than
Holly Energy Partners, L.P. and its subsidiaries) and having a tenor of more
than one year.
          5. Representations and Warranties. (a) The Issuers represent and
warrant to the Initial Purchasers that, as of the date hereof and as of the
Closing Date (references in this Section 5 to the “Offering Memorandum” are to
(x) the Pricing Disclosure Package in the case of representations and warranties
made as of the date hereof and (y) the Final Offering Memorandum in the case of
representations and warranties made as of the Closing Date):
     (i) Neither the Pricing Disclosure Package, as of the date hereof or as of
the Closing Date, nor the Final Offering Memorandum, as of its date or (as
amended or supplemented in accordance with Section 4(b), if applicable) as of
the Closing Date, contains or represents any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that the Issuers make no representation or
warranty with respect to information relating to the Initial Purchasers
contained in or omitted from the Pricing Disclosure Package, the Final Offering
Memorandum or any amendment or supplement thereto in reliance upon and in
conformity with information furnished to the Company in writing by or on behalf
of any Initial Purchaser through the Representative expressly for inclusion in
the Pricing Disclosure Package, the Final Offering Memorandum or amendment or
supplement thereto, as the case may be. No order preventing the use of the
Preliminary Offering Memorandum, the Pricing Supplement or the Final Offering
Memorandum, or any amendment or supplement thereto, or any order asserting that
any of the transactions contemplated by this Agreement are subject to the
registration requirements of the Act, has been issued or, to the knowledge of
the Issuers, has been threatened.
     (ii) The Company (including its agents and representatives, other than the
Initial Purchasers in their capacity as such) has not prepared, made, used,
authorized, approved or referred to and will not prepare, make, use, authorize,
approve or refer to any written communication that constitutes an offer to sell
or solicitation of an offer to buy the Securities (each such communication by
the Company or its agents and representatives an “Issuer Written Communication”)
other than (i) the Pricing Disclosure Package, (ii) the Final Offering
Memorandum, (iii) the documents



--------------------------------------------------------------------------------



 



- 7 -

listed on Annex A hereto, including a term sheet substantially in the form of
Exhibit C hereto and (iv) any electronic road show or other written
communications, in each case used in accordance with Section 4(q). Each such
Issuer Written Communication, when taken together with the Pricing Disclosure
Package, did not, and at the Closing Date will not, contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.
     The documents incorporated by reference in the Offering Memorandum at the
time they were or hereafter are filed with the Commission complied and will
comply in all material respects with the requirements of the Exchange Act and
the rules and regulations of the Commission thereunder (the “Exchange Act
Regulations”).
     (iii) There are no securities of the Issuers that are listed on a national
securities exchange registered under Section 6 of the Exchange Act or that are
quoted in a United States automated interdealer quotation system of the same
class within the meaning of Rule 144A as the Securities.
     (iv) The capitalization of the Company as of the Closing Date will be as
set forth in the as adjusted column under the heading “Capitalization” in the
Offering Memorandum. Attached as Schedule II is a true and complete list of each
entity (i) in which the Company has a direct or indirect majority equity or
voting interest or (ii) that is consolidated into the Company’s financial
statements for fiscal 2008 (each, a “Subsidiary” and, together, the
“Subsidiaries”), their jurisdictions of organization, name of its
equityholder(s) and percentage held by each equityholder. All of the issued and
outstanding equity interests of each Subsidiary have been duly and validly
authorized and issued, are fully paid and nonassessable, were not issued in
violation of any preemptive or similar right and, except as set forth in the
Offering Memorandum, are owned, directly or indirectly through Subsidiaries, by
the Company free and clear of all liens (other than transfer restrictions
imposed by the Act, the securities or Blue Sky laws of certain jurisdictions.
Except as set forth in the Offering Memorandum, there are no outstanding
options, warrants or other rights to acquire or purchase, or instruments
convertible into or exchangeable for, any equity interests of the Company or any
of the Subsidiaries. No holder of any securities of the Company or any of the
Subsidiaries is entitled to have such securities (other than the Securities)
registered under any registration statement contemplated by the Registration
Rights Agreement.
     (v) Each of the Company and each Subsidiary (A) is a corporation, limited
liability company, partnership or other entity duly organized and validly
existing under the laws of the jurisdiction of its organization; (B) has all
requisite corporate or other power and authority necessary to own its property
and carry on its business as now being conducted and (C) is qualified to do
business and is in good standing in all jurisdictions in which the nature of the
business conducted by it or its ownership of property makes such qualification
necessary, in each case in all material respects as described in the Offering
Memorandum except where the failure to be so qualified and be in good standing,
individually or in the aggregate, would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. A “Material Adverse
Effect” means (x) a material adverse effect on the business, condition
(financial or other), results of operations, properties or prospects of the
Company and the Subsidiaries, taken as a whole or (y) a material adverse effect
on the ability to consummate the Offering on a timely basis.



--------------------------------------------------------------------------------



 



- 8 -

     (vi) Each Issuer has all requisite corporate or other power and authority
to execute, deliver and perform all of its obligations under the Note Documents
to which it is a party and to consummate the transactions contemplated hereby,
and, without limitation, the Company has all requisite corporate power and
authority to issue, sell and deliver and perform its obligations under the
Notes.
     (vii) This Agreement has been duly and validly authorized, executed and
delivered by each Issuer.
     (viii) The Indenture has been duly and validly authorized by each Issuer
and, when duly executed and delivered by the Issuers (assuming the due
authorization, execution and delivery thereof by the Trustee), will be a legally
binding and valid obligation of each such Issuer, enforceable against it in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity and the discretion of the court before which any
proceeding therefor may be brought (the “Bankruptcy Exceptions”). The Indenture,
when executed and delivered, will conform in all material respects to the
description thereof in the Offering Memorandum.
     (ix) The Original Notes have been duly and validly authorized for issuance
and sale to the Initial Purchasers by the Company, and when issued,
authenticated and delivered by the Company against payment therefor by the
Initial Purchasers in accordance with the terms of this Agreement and the
Indenture, the Original Notes will be legally binding and valid obligations of
the Company, entitled to the benefits of the Indenture and enforceable against
the Company in accordance with their terms, except as the enforcement thereof
may be limited by the Bankruptcy Exceptions. The Original Notes, when issued,
authenticated and delivered, will conform in all material respects to the
description thereof in the Offering Memorandum. The Exchange Notes have been, or
on or before the Closing Date will be, duly and validly authorized for issuance
by the Company, and when issued, authenticated and delivered by the Company in
accordance with the terms of the Registration Rights Agreement, the Exchange
Offer and the Indenture, the Exchange Notes will be legally binding and valid
obligations of the Company, entitled to the benefits of the Indenture and
enforceable against the Company in accordance with their terms, except as the
enforcement thereof may be limited by the Bankruptcy Exceptions.
     (x) The Guarantees have been duly and validly authorized by each of the
Guarantors and, when the Original Notes are issued, authenticated by the Trustee
and delivered by the Company against payment by the Initial Purchasers in
accordance with the terms of this Agreement and the Indenture, will be legally
binding and valid obligations of the Guarantors, enforceable against each of
them in accordance with their terms, except that enforceability thereof may be
limited by the Bankruptcy Exceptions. The Guarantees, when issued, authenticated
and delivered, will conform in all material respects to the description thereof
in the Offering Memorandum. The guarantees of the Exchange Notes have been duly
and validly authorized by each of the Guarantors and, when the Exchange Notes
are issued, authenticated by the Trustee and delivered in accordance with the
terms of the Registration Rights Agreement, the Exchange Offer and the
Indenture, will be legally binding and valid obligations of the Guarantors,
enforceable against each of them in accordance with their terms, except that
enforceability thereof may be limited by the Bankruptcy Exceptions.
     (xi) The Registration Rights Agreement has been duly and validly authorized
by each Issuer and, when duly executed and delivered by the Issuers (assuming
the due authorization,



--------------------------------------------------------------------------------



 



- 9 -

execution and delivery thereof by the Initial Purchasers), will constitute a
valid and legally binding obligation of each such Issuer, enforceable against it
in accordance with its terms, except that (A) the enforcement thereof may be
limited by the Bankruptcy Exceptions and (B) any rights to indemnity or
contribution thereunder may be limited by federal and state securities laws and
public policy considerations. The Registration Rights Agreement, when executed
and delivered, will conform in all material respects to the description thereof
in the Offering Memorandum.
     (xii) Each of the representations and warranties of the Company and any
Subsidiary in any other Note Document is true and correct in all material
respects.
     (xiii) Neither the Company nor any Subsidiary is in (A) violation of its
certificate or agreement of limited partnership, limited liability company
agreement, certificate or articles of incorporation or bylaws or other
organizational documents, (B) violation of any law, statute, ordinance,
administrative or governmental rule or regulation applicable to it or of any
decree of any court or governmental agency or body having jurisdiction over it
(“Governmental Authority”) or (C) breach, default (or an event which, with
notice or lapse of time or both, would constitute such default) or violation in
performance of any obligation, agreement, covenant or condition contained in any
bond, debenture, note or any other evidence of indebtedness or in any agreement,
indenture, lease or other instrument to which it is a party or by which it or
any of its properties may be bound (collectively, the “Agreements and
Instruments”), which breach, default or violation, in the case of clauses (B) or
(C), would, if continued, reasonably be expected to have a Material Adverse
Effect. To the knowledge of the Company, no third party to any indenture,
mortgage, deed of trust, loan agreement or other agreement to which any of the
Company or any Subsidiary is a party or by which any of them is bound or to
which any of their properties is subject, is in default under any such
agreement, which breach, default or violation would, if continued, reasonably be
expected to have a Material Adverse Effect.
     (xiv) The execution, delivery and performance of the Note Documents and
consummation of the Offering does not and will not (A) violate the certificate
of limited partnership, agreement of limited partnership, certificate of
formation, limited liability company agreement, certificate or articles of
incorporation, or bylaws of the Company or any Subsidiary, (B) conflict with or
constitute a breach of or a default under (or an event that with notice or the
lapse of time, or both, would constitute a default), any indenture, mortgage,
deed of trust, loan agreement, lease or other agreement or instrument to which
the Company or any Subsidiary is a party or by which any of them or any of their
respective properties may be bound, (C) violate any statute, law or regulation
or any order, judgment, decree or injunction of any court or governmental agency
or body directed to the Company or any Subsidiary or any of their properties in
a proceeding to which any of them or their property is a party or (D) result in
the creation or imposition of any lien, charge or encumbrance upon any property
or assets of the Company or any Subsidiary, which conflicts, breaches,
violations or defaults, in the case of clauses (B), (C) or (D), would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     (xv) No consent, approval, authorization, order, registration, filing or
qualification of or with any court, governmental agency or body is required for
the offering, issuance and sale by the Company of the Notes, the issuance of the
Guarantees, the execution, delivery and performance of this Agreement and the
Note Documents by the Issuers, or the consummation by the Issuers of the
transactions contemplated hereby and thereby, except (i) for such consents,
approvals and similar authorizations required under the Registration Rights
Agreement, the Act, the Exchange Act and state securities or “Blue Sky” laws and
(ii) for such consents which, if not



--------------------------------------------------------------------------------



 



- 10 -

obtained would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
     (xvi) There has been no material breach, default (or an event which, with
notice or lapse of time or both, would constitute such default) or violation in
performance of the asset sale and purchase agreement, dated as of April 15,
2009, between Holly Refining & Marketing – Midcon, L.L.C. and Sunoco, Inc.
(R&M).
     (xvii) The public accountants whose report is included in the Offering
Memorandum are independent within the meaning of the Act. The historical
financial statements (including the notes thereto) included in the Offering
Memorandum present fairly in all material respects the consolidated financial
position, results of operations, cash flows and changes in stockholder’s equity
of the entities to which they relate at the respective dates and for the
respective periods indicated. All such financial statements have been prepared
in accordance with generally accepted accounting principles in the United States
(“GAAP”) applied on a consistent basis throughout the periods presented (except
as disclosed therein) and in compliance with Regulation S-X (“Regulation S-X”)
under the Exchange Act, except that (i) the interim financial statements do not
include full footnote disclosure and (ii) financial statements in compliance
with Section 3-10(g) of Regulation S-X with respect to purchased refinery assets
in Tulsa, Oklahoma are not included. The information set forth under the
captions “Offering memorandum summary — Summary historical financial and
operating data” and “Selected historical financial data” included in the
Offering Memorandum have been prepared on a basis consistent with that of the
audited financial statements of the Company.
     (xviii) Since the date as of which information is given in the Offering
Memorandum, except as set forth or contemplated in the Offering Memorandum,
(A) neither the Company or any Subsidiary has (1) incurred any liabilities or
obligations, direct or contingent, that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect, or (2) entered into
any material transaction not in the ordinary course of business, (B) there has
not been any event or development in respect of the business or condition
(financial or other) of the Company or any Subsidiary that, either individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect, (C) other than regular quarterly dividends in an amount not to exceed
$0.15 per share, there has been no dividend or distribution of any kind
declared, paid or made by the Company on any of its equity interests and
(D) there has not been any change in the long-term debt of the Company or any
Subsidiary.
     (xix) The assumptions used in the preparation of the adjusted financial
information included in the Offering Memorandum (including “consolidated EBITDA
from continuing operations” and “refining and corporate income from operations
before depreciation and amortization”) are reasonable, and the adjustments used
therein are appropriate to give effect to the transactions or circumstances
referred to therein.
     (xx) The statistical and market-related data and forward-looking statements
included in the Offering Memorandum are based on or derived from sources that
the Issuers believe to be reliable and accurate in all material respects and
represent their good faith estimates that are made on the basis of data derived
from such sources. The Company has obtained the written consent to the use of
such data from such sources to the extent required or as would be required if
the offering of the Securities was being registered pursuant to the rules and
regulations of the Commission.



--------------------------------------------------------------------------------



 



- 11 -

     (xxi) As of the date hereof and as of the Closing Date, immediately prior
to and immediately following the consummation of the Offering, each Issuer is
and will be Solvent. As used herein, “Solvent” shall mean, for any person on a
particular date, that on such date (A) the fair value of the property of such
person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such person, (B) the present fair salable
value of the assets of such person is not less than the amount that will be
required to pay the probable liability of such person on its debts as they
become absolute and matured, (C) such person does not intend to, and does not
believe that it will, incur debts and liabilities beyond such person’s ability
to pay as such debts and liabilities mature, (D) such person is not engaged in a
business or a transaction, and is not about to engage in a business or a
transaction, for which such person’s property would constitute an unreasonably
small capital and (E) such person is able to pay its debts as they become due
and payable.
     (xxii) Other than Holly Energy Partners, L.P. (“HEP”) and its subsidiaries
pursuant to the credit agreement governing HEP’s senior credit facility and the
indenture governing HEP’s outstanding senior notes, no Subsidiary of the Company
is currently prohibited, directly or indirectly, from paying any dividends to
the Company, from making any other distribution on such Subsidiary’s capital
stock, from repaying to the Company any loans or advances to such Subsidiary
from the Company or from transferring any of such Subsidiary’s property or
assets to the Company or any other Subsidiary of the Company.
     (xxiii) Except as set forth in the Offering Memorandum, there are no legal
or governmental proceedings pending to which the Company or any Subsidiary is a
party or of which any property of the Company or any Subsidiary is the subject
which, if determined adversely to the Company or any Subsidiary, individually or
in the aggregate, would reasonably be expected to have a Material Adverse Effect
and, to the best of the Company’s knowledge, no such proceedings are threatened.
     (xxiv) No labor dispute with the employees of the Company or any Subsidiary
exists or, to the knowledge of the Issuers, is imminent that is reasonably
likely to result in a Material Adverse Effect.
     (xxv) Except as disclosed in the Offering Memorandum or as would not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect, the Company and the Subsidiaries (i) are conducting and have
conducted their businesses, operations and facilities in compliance with any and
all applicable foreign, federal, state and local laws and regulations, and any
enforceable administrative or judicial interpretation thereof, relating to the
protection of human health and safety or the environment or imposing liability
or standards of conduct related thereto, including the emission, discharge,
release or threatened release, generation, manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of, or
exposure to, any Hazardous Material (as hereinafter defined) (“Environmental
Laws”), (ii) have received, and maintain in full force and effect, all Permits
(as hereinafter defined) required under applicable Environmental Laws to conduct
their respective businesses and operations in the manner described in the
Offering Memorandum, (iii) are in compliance with the terms and conditions of
any such Permits, (iv) to the knowledge of the Company, do not have any
liability in connection with either noncompliance with Environmental Law or with
the release into the environment of, or exposure to, any Hazardous Materials,
(v) have not received any notice from a governmental authority or any other
third party alleging any violation of, or liability pursuant to, Environmental
Law or liability pursuant to Environmental Laws (including, without limitation,
liability as a “potentially responsible party” and/or for costs of investigating
or remediating sites



--------------------------------------------------------------------------------



 



- 12 -

containing Hazardous Materials and/or for damages to natural resources); and
(vi) are not subject to any pending or, to the knowledge of the Company,
threatened claim or other legal proceeding under any Environmental Laws. The
term “Hazardous Material” means pollutants, contaminants or hazardous, dangerous
or toxic substances, materials, constituents or wastes or petroleum, petroleum
products and their breakdown constituents, or any other chemical substance
regulated under Environmental Laws.
     (xxvi) As of the Closing Date, the Company and each of the Subsidiaries
have such permits, consents, licenses, franchises, certificates and
authorizations of governmental or regulatory authority (“Permits”) as are
necessary to own its properties and to conduct its business in the manner
described in the Offering Memorandum, subject to such qualifications as may be
set forth in the Offering Memorandum and except for such Permits which, if not
obtained, would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; as of the Closing Date, the Company and each of
the Subsidiaries will have fulfilled and performed all its material obligations
with respect to such Permits which are due to have been fulfilled and performed
by such date and no event has occurred which allows, or after notice or lapse of
time would allow, revocation or termination thereof or results in any impairment
of the rights of the holder of any such Permit, except for such revocations,
terminations and impairments that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, subject in each case
to such qualifications as may be set forth in the Offering Memorandum; and
except as described in the Offering Memorandum, none of the Permits will, at the
Closing Date, contain any restriction that is materially burdensome to the
Company and the Subsidiaries and their respective businesses and operations,
taken as a whole.
     (xxvii) At the Closing Date, the Company and the Subsidiaries will have,
such consents, easements, rights-of-way, permits or licenses from each person
(collectively, “rights-of-way”) as are necessary to conduct its business in the
manner described, and subject to the limitations contained, in the Offering
Memorandum, except for (A) qualifications, reservations and encumbrances as may
be set forth in the Offering Memorandum which would not reasonably expected to
have a Material Adverse Effect upon the ability of the Company and the
Subsidiaries, taken as a whole, to conduct their businesses in all material
respects as currently conducted and as contemplated by the Offering Memorandum
to be conducted and (B) such rights-of-way that, if not obtained, would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect upon the ability of the Company and the Subsidiaries, taken as a
whole, to conduct their businesses in all material respects as currently
conducted and as contemplated by the Offering Memorandum to be conducted; other
than as set forth, and subject to the limitations contained, in the Offering
Memorandum, the Company and each of the Subsidiaries has, or as of the Closing
Date will have, fulfilled and performed all its material obligations with
respect to such rights-of-way and no event has occurred that allows, or after
notice or lapse of time would allow, revocation or termination thereof or would
result in any impairment of the rights of the holder of any such rights-of-way,
except for such revocations, terminations and impairments that would not have a
Material Averse Effect upon the ability of the Company and the Subsidiaries,
taken as a whole, to conduct their businesses in all material respects as
currently conducted and as contemplated by the Offering Memorandum to be
conducted; and, except as described in the Offering Memorandum, none of such
rights-of-way contains any restriction that is materially burdensome to the
Company and the Subsidiaries, taken as a whole.
     (xxviii) As of the Closing Date, the Company and the Subsidiaries, as the
case may be, will have good and indefeasible title to all real property and good
title to all personal property described in the Offering Memorandum as owned by
the Company and the Subsidiaries, as the



--------------------------------------------------------------------------------



 



- 13 -

case may be, free and clear of all (A) liens and security interests or (B) other
claims and other encumbrances (other than liens or security interests) except
(i) as otherwise described, and subject to the limitations contained, in the
Offering Memorandum or (ii) such as do not materially interfere with the use of
such properties as they have been used in the past and are proposed to be used
in the future as described in the Offering Memorandum, provided that, with
respect to any real property and buildings held under lease by the Company and
the other Subsidiaries, such real property and buildings are held under valid
and subsisting and enforceable leases with such exceptions as do not materially
interfere with the use of the properties of the Company or the Subsidiaries,
taken as a whole, as they have been used in the past as described in the
Offering Memorandum and are proposed to be used in the future as described in
the Offering Memorandum. No party to any leased real property is in breach or
default in any material respect, and no event has occurred which, with notice or
lapse of time or both, would constitute a material breach or default or permit
termination, modification or acceleration thereunder.
     (xxix) The Company and each Subsidiary owns, possesses or has the right to
employ any patents, patent rights, licenses, inventions, copyrights, know how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks and
trade names (collectively, the “Intellectual Property”) that are material to the
conduct of the business of the Company and the Subsidiaries taken as a whole as
described in the Offering Memorandum.
     (xxx) The Company and the Subsidiaries have filed (or have obtained
extensions with respect to) all material federal, state and foreign income and
franchise tax returns required to be filed through the date hereof, which
returns are complete and correct in all material respects, and have timely paid
all taxes whether or not shown to be due pursuant to such returns, other than
those (A) which, if not paid, would not reasonably be expected to have a
Material Adverse Effect or (B) which are being contested in good faith and for
which adequate reserves have been established in accordance with generally
accepted accounting principles.
     (xxxi) Neither the Company nor any Subsidiary has any liability for, or
knowledge of any existing circumstances that could reasonably be expected to
result in, any prohibited transaction (within the meaning of Section 406 of
ERISA), any accumulated funding deficiency (within the meaning of Section 304 of
ERISA or Section 431 of the Internal Revenue Code), any unpaid minimum required
contribution under Sections 302 and 303 of ERISA or Sections 412 and 430 of the
Code, or any tax resulting from failure to pay any such minimum required
contributions under Section 4971 of the Code, or any complete or partial
withdrawal liability with respect to any pension, profit sharing or other plan
which is subject to ERISA, to which the Company or any Subsidiary makes or has
ever been required to make any contributions or has any liability whether
absolute or contingent (the “Plans”). With respect to the Plans, the Company and
each Subsidiary is in compliance in all material respects with all applicable
provisions of ERISA and the Code and no Plans are currently, or to the Company
or any Subsidiary’s knowledge will be, at-risk (within the meaning of
Section 303 of ERISA) or in endangered or critical status (within the meaning of
Section 305 of ERISA).
     (xxxii) None of the Issuers are, nor, after giving effect to the offering
and sale of the Notes and the application of the proceeds thereof, will be
(i) an “investment company” or a company “controlled by” an “investment company”
as such terms are defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”), or (ii) a “public utility company”, “holding company”
or a “subsidiary company” of a “holding company” or an “affiliate” thereof,
under the Public Utility Holding Company Act of 1935, as amended.



--------------------------------------------------------------------------------



 



- 14 -

     (xxxiii) Each Note Document conforms in all material respects to the
description thereof contained in each of the Pricing Disclosure Package and the
Offering Memorandum.
     (xxxiv) The statements in the Preliminary Offering Memorandum and the Final
Offering Memorandum under the headings “Certain United States federal tax
considerations”, “Description of notes” and “Legal matters” fairly summarize the
matters therein described in all material respects.
     (xxxv) Neither the Company nor any of its Subsidiaries nor, to the best
knowledge of the Company and each of the Guarantors, any director, officer,
agent, employee or other person associated with or acting on behalf of the
Company or any of its Subsidiaries has (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977; or (iv) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment.
     (xxxvi) The operations of the Company and its Subsidiaries are and have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.
     (xxxvii) None of the Company, any of its Subsidiaries or, to the knowledge
of the Company, any director, officer, agent, employee or affiliate of the
Company or any of its Subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering of the Securities hereunder, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.
     (xxxviii) The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that:
(A) transactions are executed in accordance with management’s general or
specific authorizations; (B) transactions are recorded as necessary to permit
preparation of their financial statements in conformity with GAAP and to
maintain accountability for assets; (C) access to assets is permitted only in
accordance with management’s general or specific authorization; and (D) the
recorded accountability for their assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
     (xxxix) The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rules 13a-15 and 15d-14 under the
Exchange Act); such disclosure controls and procedures are designed to ensure
that material information relating to the Company and the Subsidiaries is made
known to the chief executive officer and chief financial officer of the Company
by others within the Company or any Subsidiary, and such disclosure controls



--------------------------------------------------------------------------------



 



- 15 -

and procedures are reasonably effective to perform the functions for which they
were established subject to the limitations of any such control system; the
Company’s auditors and the audit committee of the board of directors of the
Company have been advised of: (A) any significant deficiencies in the design or
operation of internal controls which could adversely affect the Company’s
ability to record, process, summarize, and report financial data; and (B) any
fraud, whether or not material, that involves management or other employees who
have a role in the Company’s internal controls; and since the date of the most
recent evaluation of such disclosure controls and procedures, there have been no
significant changes in internal controls or in other factors that could
significantly affect internal controls, including any corrective actions with
regard to significant deficiencies and material weaknesses. The Company has
provided or made available to the Initial Purchasers or their counsel true and
complete copies of all extant minutes or draft minutes of meetings, or
resolutions adopted by written consent, of the board of directors of the Company
and each Subsidiary and each committee of each such board in the past three
years, and all agendas for each such meeting for which minutes or draft minutes
do not exist; since the date of the latest audited financial statements included
or incorporated by reference in the Offering Memorandum, there has been no
change in the Company’s internal control over financial reporting that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.
     (xl) Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D under the Act) has, directly or through any person
acting on its or their behalf (other than any Initial Purchaser, as to which no
representation is made), (A) taken, directly or indirectly, any action designed
to, or that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of any security of any Issuer to facilitate the sale
or resale of the Securities, (B) sold, bid for, purchased or paid any person any
compensation for soliciting purchases of the Securities in a manner that would
require registration of the Securities under the Act or paid or agreed to pay to
any person any compensation for soliciting another to purchase any other
securities of any Issuer in a manner that would require registration of the
Securities under the Act, (C) sold, offered for sale, contracted to sell,
pledged, solicited offers to buy or otherwise disposed of or negotiated in
respect of any security (as defined in the Act) that is currently or will be
integrated with the sale of the Securities in a manner that would require the
registration of the Securities under the Act or (D) engaged in any directed
selling effort (as defined by Regulation S) with respect to the Securities, and
each of them has complied with the offering restrictions requirement of
Regulation S.
     (xli) No form of general solicitation or general advertising (prohibited by
the Act in connection with offers or sales such as the Exempt Resales) was used
by the Company or any person acting on its behalf (other than any Initial
Purchaser, as to which no representation is made) in connection with the offer
and sale of any of the Securities or in connection with Exempt Resales,
including, but not limited to, articles, notices or other communications
published in any newspaper, magazine or similar medium or broadcast over
television or radio or the Internet, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising within the
meaning of Regulation D under the Act. Neither the Company nor any of its
affiliates has entered into, or will enter into, any contractual arrangement
with respect to the distribution of the Securities except for this Agreement.
     (xlii) Neither the issuance, sale and delivery of the Securities nor the
application of the proceeds thereof by the Company as described in each of the
Pricing Disclosure Package and the Offering Memorandum will violate
Regulation T, U or X of the Board of Governors of the Federal Reserve System or
any other regulation of such Board of Governors.



--------------------------------------------------------------------------------



 



- 16 -

     (xliii) No forward-looking statement (within the meaning of Section 27A of
the Act and Section 21E of the Exchange Act) contained in any of the Pricing
Disclosure Package or the Offering Memorandum has been made or reaffirmed
without a reasonable basis or has been disclosed other than in good faith.
     (xliv) Except as described in the section entitled “Plan of distribution”
in the Offering Memorandum, there are no contracts, agreements or understandings
between the Company or any Subsidiary and any other person other than the
Initial Purchasers pursuant to this Agreement that would give rise to a valid
claim against the Company, any Subsidiary or any of the Initial Purchasers for a
brokerage commission, finder’s fee or like payment in connection with the
issuance, purchase and sale of the Securities.
     (xlv) There is and has been no failure on the part of the Company and any
of the Company’s directors or officers, in their capacities as such, to comply
with any provision of the Sarbanes Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the “Sarbanes Oxley Act”),
including Section 402 related to loans and Sections 302 and 906 related to
certifications.
     (xlvi) The Company and the Subsidiaries maintain, or are entitled to the
benefits of, insurance covering their properties, operations, personnel and
businesses against such losses and risks as are reasonably adequate to protect
them and their businesses in a manner consistent with other businesses similarly
situated. None of the Company or the Subsidiaries has received notice from any
insurer or agent of such insurer that substantial capital improvements or other
expenditures will have to be made in order to continue such insurance, and all
such insurance is outstanding and duly in force on the date hereof and will be
outstanding and duly in force on the Closing Date.
     (xlvii) Neither the Company nor any of the Subsidiaries has sustained since
the date of the latest audited financial statements included in the Offering
Memorandum any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, investigation, order or
decree, otherwise than as set forth or contemplated in the Offering Memorandum.
          Each certificate signed by any officer of any Issuer and delivered to
the Initial Purchasers or counsel for the Initial Purchasers pursuant to, or in
connection with, this Agreement shall be deemed to be a representation and
warranty by the Issuers to the Initial Purchasers as to the matters covered by
such certificate.
          The Company acknowledges that the Initial Purchasers and, for purposes
of the opinions to be delivered to the Initial Purchasers pursuant to Section 8
of this Agreement, counsel to the Company and counsel to the Initial Purchasers
will rely upon the accuracy and truth of the foregoing representations and the
Company hereby consents to such reliance.
          (b) Each Initial Purchaser represents that it is a QIB and
acknowledges that it is purchasing the Securities pursuant to a private sale
exemption from registration under the Act, and that the Securities have not been
registered under the Act and may not be offered or sold within the United States
or to, or for the account or benefit of, U.S. persons except pursuant to an
exemption from the registration requirements of the Act. Each Initial Purchaser,
severally and not jointly, represents, warrants and covenants to the Issuers
that:



--------------------------------------------------------------------------------



 



- 17 -

     (i) Neither it, nor any person acting on its behalf, has or will solicit
offers for, or offer or sell, the Securities by any form of general solicitation
or general advertising (as those terms are used in Regulation D under the Act)
or in any manner involving a public offering within the meaning of Section 4(2)
of the Act, and it has and will solicit offers for the Securities only from, and
will offer and sell the Securities only to, (1) persons whom such Initial
Purchaser reasonably believes to be QIBs or, if any such person is buying for
one or more institutional accounts for which such person is acting as fiduciary
or agent, only when such person has represented to such Initial Purchaser that
each such account is a QIB to whom notice has been given that such sale or
delivery is being made in reliance on Rule 144A, and, in each case, in reliance
on the exemption from the registration requirements of the Act pursuant to
Rule 144A, or (2) persons other than U.S. persons outside the United States in
reliance on, and in compliance with, the exemption from the registration
requirements of the Act provided by Regulation S.
     (ii) With respect to offers and sales outside the United States, such
Initial Purchaser has offered the Securities and will offer and sell the
Securities (1) as part of its distribution at any time and (2) otherwise until
40 days after the later of the commencement of the offering of the Securities
and the Closing Date, only in accordance with Rule 903 of Regulation S or
another exemption from the registration requirements of the Act. Accordingly,
neither such Initial Purchasers nor any person acting on their behalf has
engaged or will engage in any directed selling efforts (within the meaning of
Regulation S) with respect to the Securities, and any such persons have complied
and will comply with the offering restrictions requirements of Regulation S.
Terms used in this Section 5(b)(ii) have the meanings given to them by
Regulation S.
Each Initial Purchaser severally agrees that, at or prior to confirmation of a
sale of Securities pursuant to Regulation S it will have sent to each
distributor, dealer or person receiving a selling concession, fee or other
remuneration that purchases Securities from it or through it during the
restricted period a confirmation or notice to substantially the following
effect:
     “The Securities covered hereby have not been registered under the United
States Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to or for the account or benefit of,
U.S. persons (i) as part of their distribution at any time and (ii) otherwise
until forty days after the later of the date upon which the offering of the
Securities commenced and the date of closing, except in either case in
accordance with Regulation S or Rule 144A under the Securities Act. Terms used
above have the meaning given to them by Regulation S.”
          The Initial Purchasers understand that the Issuers and, for purposes
of the opinions to be delivered to them pursuant to Section 8 hereof, counsel to
the Issuers and counsel to the Initial Purchasers will rely upon the accuracy
and truth of the foregoing representations, and each Initial Purchaser hereby
consents to such reliance.
          6. Indemnification. (a) The Issuers, jointly and severally, agree to
indemnify and hold harmless the Initial Purchasers, each person, if any, who
controls any Initial Purchaser within the meaning of Section 15 of the Act or
Section 20(a) of the Exchange Act, the agents, employees, officers and directors
of any Initial Purchaser and the agents, employees, officers and directors of
any such controlling person from and against any and all losses, liabilities,
claims, damages and expenses whatsoever (including, but not limited, to
reasonable attorneys’ fees and any and all reasonable expenses whatsoever
incurred in investigating, preparing or defending against any litigation,
commenced or threatened, or any claim whatsoever, and any and all reasonable
amounts paid in settlement of any claim or litigation) (collectively,



--------------------------------------------------------------------------------



 



- 18 -

“Losses”) to which they or any of them may become subject under the Act, the
Exchange Act or otherwise insofar as such Losses (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in the Pricing Disclosure Package, any Issuer
Written Communication (including, but not limited to, any electronic roadshow),
the Final Offering Memorandum, or in any amendment or supplement thereto, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that none of
the Issuers will be liable in any such case to the extent, but only to the
extent, that any such Loss arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission relating
to an Initial Purchaser made therein in reliance upon and in conformity with
written information furnished to the Company by or on behalf of such Initial
Purchaser through the Representative expressly for use therein. This indemnity
agreement will be in addition to any liability that the Issuers may otherwise
have, including, but not limited to, liability under this Agreement.
          (b) Each Initial Purchaser, severally and not jointly, agrees to
indemnify and hold harmless the Issuers, and each person, if any, who controls
any of the Issuers within the meaning of Section 15 of the Act or
Section 20(a) of the Exchange Act, the agents, employees, officers and directors
of any of the Issuers and of any such controlling person from and against any
and all Losses to which they or any of them may become subject under the Act,
the Exchange Act or otherwise insofar as such Losses (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in the Pricing Disclosure Package or the
Final Offering Memorandum, or in any amendment or supplement thereto, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that any such Loss arises out of or is based
upon any untrue statement or alleged untrue statement or omission or alleged
omission relating to such Initial Purchaser made therein in reliance upon and in
conformity with information furnished in writing to the Company by or on behalf
of such Initial Purchaser through the Representative expressly for use therein.
The Issuers and the Initial Purchasers acknowledge that the information
described in Section 9 is the only information furnished in writing by the
Initial Purchasers to the Issuers expressly for use in the Preliminary Offering
Memorandum or the Offering Memorandum.
          (c) Promptly after receipt by an indemnified party under subsection
6(a) or 6(b) above of notice of the commencement of any action, suit or
proceeding (collectively, an “action”), such indemnified party shall, if a claim
in respect thereof is to be made against the indemnifying party under such
subsection, notify each party against whom indemnification is to be sought in
writing of the commencement of such action (but the failure so to notify an
indemnifying party shall not relieve such indemnifying party from any liability
that it may have under this Section 6 except to the extent that it has been
prejudiced in any material respect by such failure). In case any such action is
brought against any indemnified party, and it notifies an indemnifying party of
the commencement of such action, the indemnifying party will be entitled to
participate in such action, and to the extent it may elect by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, to assume the defense of such action with counsel
satisfactory to such indemnified party. Notwithstanding the foregoing, the
indemnified party or parties shall have the right to employ its or their own
counsel in any such action, but the reasonable fees and expenses of such counsel
shall be at the expense of such indemnified party or parties unless (i) the
employment of such counsel shall have been authorized in writing by the
indemnifying parties in connection with the defense of such action, (ii) the
indemnifying parties shall not have employed counsel to take charge of the
defense of such action within a reasonable time after notice of commencement of
the action, or (iii) the named parties to such action (including any impleaded
parties) include such indemnified party and the indemnifying parties (or such
indemnifying parties have assumed the defense of such action), and such
indemnified party or parties shall have reasonably



--------------------------------------------------------------------------------



 



- 19 -

concluded that there may be defenses available to it or them that are different
from or additional to those available to one or all of the indemnifying parties
(in which case the indemnifying parties shall not have the right to direct the
defense of such action on behalf of the indemnified party or parties), in any of
which events such reasonable fees and expenses of counsel shall be borne by the
indemnifying parties. In no event shall the indemnifying parties be liable for
the fees and expenses of more than one counsel (together with appropriate local
counsel) at any time for all indemnified parties in connection with any one
action or separate but substantially similar or related actions arising in the
same jurisdiction out of the same general allegations or circumstances. An
indemnifying party shall not be liable for any settlement of any claim or action
effected without its written consent, which consent may not be unreasonably
withheld. No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement of any pending or threatened proceeding
in respect of which any indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party, unless
such settlement (x) includes an unconditional release of such indemnified party
from all liability on claims that are the subject matter of such proceeding and
(y) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.
          7. Contribution. In order to provide for contribution in circumstances
in which the indemnification provided for in Section 6 of this Agreement is for
any reason held to be unavailable from the indemnifying party, or is
insufficient to hold harmless a party indemnified under Section 6 of this
Agreement, each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of such aggregate Losses (i) in
such proportion as is appropriate to reflect the relative benefits received by
the Issuers, on the one hand, and the Initial Purchasers, on the other hand,
from the offering of the Securities or (ii) if such allocation is not permitted
by applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to above but also the relative fault of the Issuers,
on the one hand, and the Initial Purchasers, on the other hand, in connection
with the statements or omissions that resulted in such Losses, as well as any
other relevant equitable considerations. The relative benefits received by the
Issuers, on the one hand, and the Initial Purchasers, on the other hand, shall
be deemed to be in the same proportion as (x) the total proceeds from the
offering of Securities (net of discounts and commissions but before deducting
expenses) received by the Issuers are to (y) the total discount and commissions
received by the Initial Purchasers. The relative fault of the Issuers, on the
one hand, and the Initial Purchasers, on the other hand, shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by an Issuer or the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission or alleged statement or omission.
          The Issuers and the Initial Purchasers agree that it would not be just
and equitable if contribution pursuant to this Section 7 were determined by pro
rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to above. Notwithstanding the
provisions of this Section 7, (i) in no case shall any Initial Purchaser be
required to contribute any amount in excess of the amount by which the total
discount and commissions applicable to the Securities purchased by such Initial
Purchaser pursuant to this Agreement exceeds the amount of any damages that such
Initial Purchaser has otherwise been required to pay by reason of any untrue or
alleged untrue statement or omission or alleged omission and (ii) no person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Act) shall be entitled to contribution from any person who was not guilty of
such fraudulent misrepresentation. For purposes of this Section 7, each person,
if any, who controls any Initial Purchaser within the meaning of Section 15 of
the Act or Section 20(a) of the Exchange Act shall have the same rights to
contribution as the Initial Purchasers, and each person, if any, who controls an
Issuer within the meaning of Section 15 of the Act or Section 20(a) of the
Exchange Act and each director, officer, employee and agent of an Issuer shall
have the same rights to contribution as the Issuers.



--------------------------------------------------------------------------------



 



- 20 -

Any party entitled to contribution will, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim for
contribution may be made against another party or parties under this Section 7,
notify such party or parties from whom contribution may be sought, but the
omission to so notify such party or parties shall not relieve the party or
parties from whom contribution may be sought from any obligation it or they may
have under this Section 7 or otherwise, except to the extent that it has been
prejudiced in any material respect by such failure; provided, however, that no
additional notice shall be required with respect to any action for which notice
has been given under Section 6 for purposes of indemnification. Anything in this
section to the contrary notwithstanding, no party shall be liable for
contribution with respect to any action or claim settled without its written
consent; provided, however, that such written consent was not unreasonably
withheld. The contribution obligations of the Initial Purchasers under this
Section 7 are several in proportion to their respective purchase obligations
with respect to the Securities and not joint.
          8. Conditions of Initial Purchasers’ Obligations. The obligations of
the Initial Purchasers to purchase and pay for the Securities, as provided for
in this Agreement, shall be subject to satisfaction of the following conditions
prior to or concurrently with such purchase:
     (a) All of the representations and warranties of the Issuers contained in
this Agreement shall be true and correct on the date of this Agreement and on
the Closing Date. The Issuers shall have performed or complied with all of the
agreements and covenants contained in this Agreement and required to be
performed or complied with by them at or prior to the Closing Date. The Initial
Purchasers shall have received a certificate, dated the Closing Date, signed by
the chief executive officer and chief financial officer of the Company,
certifying as to the foregoing and to the effect in Section 8(c).
     (b) The Final Offering Memorandum shall have been printed and copies
distributed to the Initial Purchasers as required by Section 4(b). No stop order
suspending the qualification or exemption from qualification of the Securities
in any jurisdiction shall have been issued and no proceeding for that purpose
shall have been commenced or shall be pending or threatened.
     (c) Since the execution of this Agreement, there shall not have been any
decrease in the rating of any debt or preferred stock of the Company or any
Subsidiary by any “nationally recognized statistical rating organization” (as
defined for purposes of Rule 436(g) under the Act), or any notice given of any
intended or potential decrease in any such rating or of a possible change in any
such rating that does not indicate the direction of the possible change.
     (d) The Initial Purchasers shall have received on the Closing Date opinions
dated the Closing Date, addressed to the Initial Purchasers, of (i) Vinson &
Elkins LLP, counsel to the Company, (ii) Denise C. McWatters, general counsel of
the Company, and (iii) Losee, Carson & Haas, P.A., local counsel to the Company
in the State of New Mexico, substantially in the form of Exhibits B-1, B-2 and
B-3 attached hereto.
     (e) The Initial Purchasers shall have received on the Closing Date an
opinion dated the Closing Date of Latham & Watkins LLP, counsel to the Initial
Purchasers, in form and substance satisfactory to the Representative. Such
counsel shall have been furnished with such certificates and documents as they
may reasonably request to enable them to review or pass upon the matters
referred to in this Section 8 and in order to evidence the accuracy,
completeness or satisfaction in all material respects of any of the
representations, warranties or conditions contained in this Agreement.



--------------------------------------------------------------------------------



 



- 21 -

     (f) On the date hereof, the Initial Purchasers shall have received a
“comfort letter” from the independent public accountants for the Company, dated
the date of this Agreement, addressed to the Initial Purchasers and in form and
substance satisfactory to the Representative and counsel to the Initial
Purchasers, covering the financial and accounting information in the Pricing
Disclosure Package. In addition, the Initial Purchasers shall have received a
“bring-down comfort letter” from the independent public accountants for the
Company, dated as of the Closing Date, addressed to the Initial Purchasers and
in the form of the “comfort letter” delivered on the date hereof, except that
(i) it shall cover the financial and accounting information in the Final
Offering Memorandum and any amendment or supplement thereto and (ii) procedures
shall be brought down to a date no more than 5 days prior to the Closing Date,
and otherwise in form and substance satisfactory to the Representative and
counsel to the Initial Purchasers.
     (g) The Issuers and the Trustee shall have executed and delivered the
Indenture and the Initial Purchasers shall have received copies thereof. The
Issuers shall have executed and delivered the Registration Rights Agreement and
the Initial Purchasers shall have received executed counterparts thereof.
     (h) The Initial Purchasers shall have been furnished with wiring
instructions for the application of the proceeds of the Securities in accordance
with this Agreement and such other information as they may reasonably request.
     (i) All agreements set forth in the blanket representation letter of the
Company to DTC relating to the approval of the Notes by DTC for “book-entry”
transfer shall have been complied with.
          If any of the conditions specified in this Section 8 shall not have
been fulfilled when and as required by this Agreement to be fulfilled (or waived
by the Initial Purchasers), this Agreement may be terminated by the Initial
Purchasers on notice to the Company at any time at or prior to the Closing Date,
and such termination shall be without liability of any party to any other party.
          The documents required to be delivered by this Section 8 will be
delivered at the office of counsel for the Initial Purchasers on the Closing
Date.
          9. Initial Purchasers Information. The Company and the Initial
Purchasers severally acknowledge that, for all purposes (including
Sections 5(a)(i) and 6), the statements relating to stabilization transactions
set forth in the seventh paragraph under “Plan of distribution” in the
Preliminary Offering Memorandum and the Final Offering Memorandum constitute the
only information furnished in writing by or behalf of any Initial Purchaser
expressly for use in the Pricing Disclosure Package or the Final Offering
Memorandum.
          10. Survival of Representations and Agreements. All representations
and warranties, covenants and agreements contained in this Agreement, including
the agreements contained in Sections 4(f) and 11(d), the indemnity agreements
contained in Section 6 and the contribution agreements contained in Section 7,
shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of the Initial Purchasers or any controlling
person thereof or by or on behalf of the Company or any controlling person
thereof, and shall survive delivery of and payment for the Original Notes to and
by the Initial Purchasers. The agreements contained in Sections 4(f), 6, 7, 9
and 11(d) shall survive the termination of this Agreement, including pursuant to
Section 11.



--------------------------------------------------------------------------------



 



- 22 -

          11. Effective Date of Agreement; Termination. (a)  This Agreement
shall become effective upon execution and delivery of a counterpart hereof by
each of the parties hereto.
          (b) The Initial Purchasers shall have the right to terminate this
Agreement at any time prior to the Closing Date by notice to the Company from
the Initial Purchasers, without liability (other than with respect to Sections 6
and 7) on the Initial Purchasers’ part to the Company or any affiliate thereof
if, on or prior to such date, (i) the Company shall have failed, refused or been
unable to perform any agreement on its part to be performed under this Agreement
when and as required; (ii) any other condition to the obligations of the Initial
Purchasers under this Agreement to be fulfilled by the Issuers pursuant to
Section 8 is not fulfilled when and as required; (iii) trading in any securities
of the Company shall be suspended or limited by the Commission or the New York
Stock Exchange, or trading in securities generally on the New York Stock
Exchange, the American Stock Exchange or the Nasdaq National Market shall have
been suspended or materially limited, or minimum prices shall have been
established thereon by the Commission, or by such exchange or other regulatory
body or governmental authority having jurisdiction; (iv) a general moratorium
shall have been declared by either Federal or New York State authorities or a
material disruption in commercial banking or securities settlement or clearance
services in the United States shall have occurred; (v) there is an outbreak or
escalation of hostilities or national or international calamity in any case
involving the United States, on or after the date of this Agreement, or if there
has been a declaration by the United States of a national emergency or war or
other national or international calamity or crisis (economic, political,
financial or otherwise) which affects the U.S. and international markets, making
it, in the Representative’s judgment, impracticable to proceed with the offering
or delivery of the Securities on the terms and in the manner contemplated in the
Pricing Disclosure Package; or (vi) there shall have been such a material
adverse change in general economic, political or financial conditions or the
effect (or potential effect if the financial markets in the United States have
not yet opened) of international conditions on the financial markets in the
United States shall be such as, in the Representative’s judgment, to make it
inadvisable or impracticable to proceed with the offering or delivery of the
Securities on the terms and in the manner contemplated in the Pricing Disclosure
Package.
          (c) Any notice of termination pursuant to this Section 11 shall be
given at the address specified in Section 12 below by telephone or facsimile,
confirmed in writing by letter.
          (d) If this Agreement shall be terminated pursuant to Section 11(b)(i)
or (ii), the Issuers, jointly and severally, will reimburse the Initial
Purchasers for all of their reasonable out-of-pocket expenses (including,
without limitation, the fees and expenses of the Initial Purchasers’ counsel)
incurred in connection with this Agreement and the transactions contemplated
hereby. Notwithstanding the foregoing, the Issuers, jointly and severally, will
reimburse up to $250,000 of the out-of-pocket expenses of the Initial Purchasers
(including, without limitation, the fees and expenses of the Initial Purchasers’
counsel) in the event of any termination pursuant to Section 11(b).
          (e) If any one or more Initial Purchasers shall fail to purchase and
pay for any of the Securities agreed to be purchased by such Initial Purchaser
hereunder and such failure to purchase shall constitute a default in the
performance of its or their obligations under this Agreement, the remaining
Initial Purchasers shall be obligated severally to take up and pay for (in the
respective proportions which the principal amount of Securities set forth
opposite their names in Schedule I hereto bears to the aggregate principal
amount of Securities set forth opposite the names of all the remaining Initial
Purchasers) the Securities which the defaulting Initial Purchaser or Initial
Purchasers agreed but failed to purchase; provided, however, that in the event
that the aggregate principal amount of Securities which the defaulting Initial
Purchaser or Initial Purchasers agreed but failed to purchase shall exceed 10%
of the aggregate principal amount of Securities set forth in Schedule I hereto,
the remaining Initial Purchasers shall have the right to purchase all, but shall
not be under any obligation to purchase any, of the Securities, and if





--------------------------------------------------------------------------------



 



 - 23 -
such nondefaulting Initial Purchasers do not purchase all the Securities, this
Agreement will terminate without liability to any nondefaulting Initial
Purchaser or the Company. In the event of a default by any Initial Purchaser as
set forth in this Section 11(e), the Closing Date shall be postponed for such
period, not exceeding seven Business Days, as the Representative shall determine
in order that the required changes in the Final Offering Memorandum or in any
other documents or arrangements may be effected. Nothing contained in this
Agreement shall relieve any defaulting Initial Purchaser of its liability, if
any, to the Company or any nondefaulting Initial Purchaser for damages
occasioned by its default hereunder.
          12. Notice. All communications with respect to or under this
Agreement, except as may be otherwise specifically provided in this Agreement,
shall be in writing and, if sent to the Initial Purchasers, shall be mailed,
delivered or telecopied and confirmed in writing to c/o UBS Securities LLC, 677
Washington Blvd., Stamford, CT 06901 (fax number: 203-719-1075), Attention: High
Yield Syndicate Department, with a copy for information purposes only to (i) UBS
Securities LLC, 677 Washington Blvd., Stamford, CT 06901 (fax number:
203-719-0680), Attention: Legal and Compliance Department and (ii) Latham &
Watkins LLP, 885 Third Avenue, New York, NY 10022 (fax number: 212-751-4864),
Attention: Jonathan R. Rod, Esq.; and if sent to the Issuers, shall be mailed,
delivered or telecopied and confirmed in writing to Holly Corporation, 100
Crescent Court, Suite 1600, Dallas, Texas, 75201, (telephone: (214) 871-3555,
fax: (214) 615-9374), Attention: General Counsel, with a copy for information
purposes only to Vinson & Elkins L.L.P., Trammell Crow Center, 2001 Ross Avenue,
Suite 2700, Dallas TX 75201-2975 (fax: (214) 220-7716), Attention: Christopher
R. Rowley, Esq.
          All such notices and communications shall be deemed to have been duly
given: when delivered by hand, if personally delivered; five business days after
being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged by telecopier machine, if telecopied; and one business day after
being timely delivered to a next-day air courier.
          13. Parties. This Agreement shall inure solely to the benefit of, and
shall be binding upon, the Initial Purchasers, the Issuers and the other
indemnified parties referred to in Sections 6 and 7, and their respective
successors and assigns, and no other person shall have or be construed to have
any legal or equitable right, remedy or claim under or in respect of or by
virtue of this Agreement or any provision herein contained. The term “successors
and assigns” shall not include a purchaser, in its capacity as such, of Notes
from the Initial Purchasers.
          14. Construction. This Agreement shall be construed in accordance with
the internal laws of the State of New York (without giving effect to any
provisions thereof relating to conflicts of law).
          15. Submission to Jurisdiction; Waiver of Jury Trial. No proceeding
related to this Agreement or the transactions contemplated hereby may be
commenced, prosecuted or continued in any court other than the courts of the
State of New York located in the City and County of New York or in the United
States District Court for the Southern District of New York, which courts shall
have jurisdiction over the adjudication of such matters, and the Issuers hereby
consent to the jurisdiction of such courts and personal service with respect
thereto. The Issuers hereby waive all right to trial by jury in any proceeding
(whether based upon contract, tort or otherwise) in any way arising out of or
relating to this Agreement. The Issuers agree that a final judgment in any such
proceeding brought in any such court shall be conclusive and binding upon the
Issuers and may be enforced in any other courts in the jurisdiction of which the
Issuers are or may be subject, by suit upon such judgment.
          16. Captions. The captions included in this Agreement are included
solely for convenience of reference and are not to be considered a part of this
Agreement.



--------------------------------------------------------------------------------



 



- 24 -

          17. Counterparts. This Agreement may be executed in various
counterparts that together shall constitute one and the same instrument.
          18. No Fiduciary Relationship. The Issuers hereby acknowledge that the
Initial Purchasers are acting solely as initial purchasers in connection with
the purchase and sale of the Securities. The Issuers further acknowledge that
each of the Initial Purchasers is acting pursuant to a contractual relationship
created solely by this Agreement entered into on an arm’s length basis and in no
event do the parties intend that any Initial Purchaser act or be responsible as
a fiduciary to the Issuers, their management, stockholders, creditors or any
other person in connection with any activity that such Initial Purchaser may
undertake or has undertaken in furtherance of the purchase and sale of the
Securities, either before or after the date hereof. The Initial Purchasers
hereby expressly disclaim any fiduciary or similar obligations to the Issuers,
either in connection with the transactions contemplated by this Agreement or any
matters leading up to such transactions, and the Issuers hereby confirm their
understanding and agreement to that effect. The Issuers and each Initial
Purchaser agree that they are each responsible for making their own independent
judgments with respect to any such transactions, and that any opinions or views
expressed by any Initial Purchaser to the Issuers regarding such transactions,
including but not limited to any opinions or views with respect to the price or
market for the Securities, do not constitute advice or recommendations to the
Issuers. The Issuers hereby waive and release, to the fullest extent permitted
by law, any claims that such Issuers may have against the Initial Purchasers
with respect to any breach or alleged breach of any fiduciary or similar duty to
the Issuers in connection with the transactions contemplated by this Agreement
or any matters leading up to such transactions.
[Signature Pages Follow]



--------------------------------------------------------------------------------



 



 

          If the foregoing Purchase Agreement correctly sets forth the
understanding among the Issuers and the Initial Purchasers, please so indicate
in the space provided below for the purpose, whereupon this letter and your
acceptance shall constitute a binding agreement among the Issuers and the
Initial Purchasers.

            HOLLY CORPORATION
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Senior Vice President
and Chief Financial Officer        HOLLY TRUCKING, L.L.C.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        ROADRUNNER PIPELINE, L.L.C.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        HOLLY REFINING & MARKETING — TULSA LLC
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Senior Vice President
and Chief Financial Officer        BLACK EAGLE, INC.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        HOLLY PAYROLL SERVICES, INC.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer   



--------------------------------------------------------------------------------



 



- 2 -

            HOLLY PETROLEUM, INC.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        HOLLY REFINING & MARKETING COMPANY
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        HOLLY REFINING & MARKETING COMPANY — WOODS CROSS
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        HOLLY REFINING COMMUNICATIONS, INC.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        HOLLY UNEV PIPELINE COMPANY
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        HOLLY UTAH HOLDINGS, INC.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer   



--------------------------------------------------------------------------------



 



- 3 -

            HOLLY WESTERN ASPHALT COMPANY
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        LEA REFINING COMPANY
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        LOREFCO, INC.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        MONTANA REFINING COMPANY, A PARTNERSHIP
      By:   Black Eagle, Inc., partner             By:   /s/ Bruce R. Shaw      
  Bruce R. Shaw        Vice President and Chief Financial Officer        By:  
Navajo Northern, Inc., partner             By:   /s/ Bruce R. Shaw         Bruce
R. Shaw        Vice President and Chief Financial Officer        MONTANA RETAIL
CORPORATION
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer   



--------------------------------------------------------------------------------



 



- 4 -

            NAVAJO CRUDE OIL PURCHASING, INC.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        NAVAJO HOLDINGS, INC.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        NAVAJO NORTHERN, INC.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        NAVAJO PIPELINE GP, L.L.C.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        NAVAJO PIPELINE LP, L.L.C.
      By:   Navajo Holdings, Inc., its sole member             By:   /s/ Bruce
R. Shaw         Bruce R. Shaw        Vice President and Chief Financial Officer 
      NAVAJO PIPELINE CO., L.P.
      By:   Navajo Pipeline GP., L.L.C.             By:   /s/ Bruce R. Shaw    
    Bruce R. Shaw        Vice President and Chief Financial Officer   



--------------------------------------------------------------------------------



 



- 5 -

            NAVAJO REFINING COMPANY, L.L.C.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        NAVAJO REFINING GP, L.L.C.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        NAVAJO REFINING LP, L.L.C.
      By:   Holly Corporation, its sole member             By:   /s/ Bruce R.
Shaw         Bruce R. Shaw        Senior Vice President and Chief Financial
Officer        NAVAJO WESTERN ASPHALT COMPANY
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        NK ASPHALT PARTNERS D/B/A HOLLY ASPHALT COMPANY
      By:   Navajo Western Asphalt Company, partner             By:   /s/ Bruce
R. Shaw         Bruce R. Shaw        Vice President and Chief Financial Officer 
      By:   Holly Western Asphalt Company, partner         By:   /s/ Bruce R.
Shaw         Bruce R. Shaw        Vice President and Chief Financial Officer   



--------------------------------------------------------------------------------



 



- 6 -

            WOODS CROSS REFINING COMPANY, L.L.C.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        HOLLY REALTY, L.L.C.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Senior Vice President
and Chief Financial Officer        HOLLYMARKS, L.L.C.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Senior Vice President
and Chief Financial Officer        HRM REALTY, L.L.C.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Senior Vice President
and Chief Financial Officer   



--------------------------------------------------------------------------------



 



 

            Confirmed and accepted as of the date first above written:
      By:   UBS SECURITIES LLC         as Representative of the several Initial
Purchasers
      By:   /s/ Francisco Pinto-Leite         Name:   Francisco Pinto-Leite     
  Title:   Executive Director            By:   /s/ James Boland         Name:  
James Boland        Title:   Managing Director   



--------------------------------------------------------------------------------



 



- 2 -

         

ANNEX A
1. List each document provided as an amendment or supplement to the Preliminary
Offering Memorandum
2. Term sheet containing the terms of the securities, substantially in the form
of Exhibit C.



--------------------------------------------------------------------------------



 



 

Schedule I

              Principal Amount of   Initial Purchaser   Notes to Be Purchased  
UBS Securities LLC
  $ 120,000,000  
 
     
Banc of America Securities LLC
  $ 40,000,000  
 
     
Goldman, Sachs & Co.
  $ 40,000,000  
 
     
Total
  $ 200,000,000  
 
     



--------------------------------------------------------------------------------



 



 

Schedule II

              Jurisdiction   Equity Holder and Subsidiary   of Organization   %
Held by Each
Holly Energy Partners, L.P.
  Delaware   Common Unitholders (54.4%); HEP Logistics Holdings, L.P. (2%
—general partner interest); Holly Corporation and its affiliates (38.6% —limited
partner interest); Alon USA Energy, Inc. (5.0% — Class B subordinated units)
Holly Trucking, L.L.C.
  Delaware   Holly Refining & Marketing Company (100%)
Roadrunner Pipeline, L.L.C.
  Delaware   Navajo Pipeline Co., L.P. (100%)
Holly Refining & Marketing — Tulsa LLC
  Delaware   Holly Refining & Marketing Company (100%)
Black Eagle, Inc.
  Delaware   Holly Corporation (100%)
Holly Payroll Services, Inc.
  Delaware   Holly Corporation (100%)
Holly Petroleum, Inc.
  Delaware   Holly Corporation (100%)
Holly Refining & Marketing Company
  Delaware   Holly Corporation (100%)
Holly Refining & Marketing Company — Woods Cross
  Delaware   Holly Corporation (100%)
Holly Refining Communications, Inc.
  Delaware   Holly Corporation (100%)
Holly UNEV Pipeline Company
  Delaware   Holly Corporation (100%)
Holly Utah Holdings, Inc.
  Delaware   Holly Corporation (100%)
Holly Western Asphalt Company
  Delaware   Navajo Western Asphalt Company (100%)
Lea Refining Company
  Delaware   Lorefco, Inc. (100%)
Lorefco, Inc.
  Delaware   Navajo Refining Company, L.L.C. (100%)
Montana Refining Company, a Partnership
  Montana   Navajo Northern, Inc. (50%); Black Eagle, Inc. (50%)
Montana Retail Corporation
  Delaware   Navajo Northern, Inc. (100%)
Navajo Crude Oil Purchasing, Inc.
  New Mexico   Navajo Refining Company, L.L.C. (100%)
Navajo Holdings, Inc.
  New Mexico   Holly Corporation (100%)
Navajo Northern, Inc.
  Nevada   Navajo Refining Company, L.L.C. (100%)
Navajo Pipeline Co., L.P.
  Delaware   Navajo Pipeline LP, L.L.C (99.5%);
 
      Navajo Pipeline GP, L.L.C. (.5%)
Navajo Pipeline GP, L.L.C.
  Delaware   Navajo Holdings, Inc. (100%)
Navajo Pipeline LP, L.L.C.
  Delaware   Navajo Holdings, Inc. (100%)
Navajo Refining Company, L.L.C.
  Delaware   Navajo Refining LP, L.L.C. (99.5%); Navajo Refining GP, L.L.C.
(.5%)
Navajo Refining GP, L.L.C.
  Delaware   Holly Corporation (100%)
Navajo Refining LP, L.L.C.
  Delaware   Holly Corporation (100%)



--------------------------------------------------------------------------------



 



- 2 -

              Jurisdiction   Equity Holder and Subsidiary   of Organization   %
Held by Each
Navajo Western Asphalt Company
  New Mexico   Navajo Refining Company, L.L.C. (100%)
NK Asphalt Partners d/b/a
  New Mexico   Holly Western Asphalt Company (51%);
Holly Asphalt Company
      Navajo Western Asphalt Company (49%)
Woods Cross Refining Company, L.L.C.
  Delaware   Navajo Refining Company, L.L.C. (100%)
Holly Realty, LLC
  Delaware   Holly Refining & Marketing Company (100%)
Hollymarks, LLC
HRM Realty, LLC
  Delaware
Delaware   Holly Refining & Marketing Company (100%)
Holly Refining & Marketing Company (100%)



--------------------------------------------------------------------------------



 



 

Exhibit A
[FORM OF REGISTRATION RIGHTS AGREEMENT]
 A-1



--------------------------------------------------------------------------------



 



 

Exhibit B-1
FORM OF OPINION OF COMPANY COUNSEL
          The opinion of Vinson & Elkins L.L.P., counsel for the Issuers
(capitalized terms not otherwise defined herein shall have the meanings provided
in the Purchase Agreement, to which this is an Exhibit), to be delivered
pursuant to Section 8(d) of the Purchase Agreement shall be to the effect that:
     (i) Each of the Company and the Subsidiaries (a) is a corporation, limited
liability partnership or other entity validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) has all requisite
corporate or other power and authority to own its property and carry on its
business as described in the Offering Memorandum, and (c) is qualified to do
business and is in good standing in the jurisdictions set forth beside its name
on Annex A to this opinion.
     (ii) Each Issuer (other than any Issuer formed or incorporated in any
jurisdiction other than Delaware or Texas (the “Non-Delware-Texas Guarantors”))
has all requisite corporate or other power and authority to execute, deliver and
perform all of its obligations under the Note Documents to which it is a party
and to consummate the Offering and, without limitation, the Company has all
requisite corporate power and authority to issue, sell and deliver and perform
its obligations under the Notes.
     (iii) The Purchase Agreement has been duly and validly authorized, executed
and delivered by each Issuer (other than the Non-Delaware/Texas Guarantors).
     (iv) The Indenture has been duly and validly authorized, executed and
delivered by the Company and is a legally binding and valid obligation of the
Company, enforceable against it in accordance with its terms, except as the
enforcement thereof may be limited by the Bankruptcy Exception.
     (v) The Original Notes have been duly and validly authorized and executed
and, when authenticated by the Trustee and delivered by the Company against
payment therefor by the Initial Purchasers in accordance with the terms of the
Purchase Agreement and the Indenture, the Original Notes will be legally binding
and valid obligations of the Company, entitled to the benefits of the Indenture
and enforceable against the Company in accordance with their terms, except as
the enforcement thereof may be limited by the Bankruptcy Exceptions.
     (vi) The Exchange Notes have been duly and validly authorized and, when
authenticated by the Trustee and delivered by the Company in accordance with the
terms of the Registration Rights Agreement, the Exchange Offer and the
Indenture, the Exchange Notes will be legally binding and valid obligations of
the Company, entitled to the benefits of the Indenture and enforceable against
the Company in accordance with their terms, except that enforceability of the
Exchange Notes may be limited by the Bankruptcy Exceptions.
     (vii) The Guarantees have been duly and validly authorized by each of the
Guarantors (other than the Non-Delaware/Texas Guarantors) and, when the
Guarantees have been duly and validly authorized by each of the
Non-Delaware/Texas Guarantors and the Original Notes are authenticated by the
Trustee and delivered by the Company against payment by the Initial Purchasers
 B-1-1



--------------------------------------------------------------------------------



 



 

in accordance with the terms of this Agreement and the Indenture, will be
legally binding and valid obligations of the Guarantors, enforceable against
each of them in accordance with their terms, except that enforceability thereof
may be limited by the Bankruptcy Exceptions. The guarantees of the Exchange
Notes have been duly and validly authorized by each of the Guarantors and, when
the Exchange Notes are authenticated by the Trustee and delivered in accordance
with the terms of the Registration Rights Agreement, the Exchange Offer and the
Indenture, will be legally binding and valid obligations of the Guarantors,
enforceable against each of them in accordance with their terms, except that
enforceability thereof may be limited by the Bankruptcy Exceptions.
     (viii) The Registration Rights Agreement has been duly and validly
authorized, executed and delivered by the Issuers and constitutes a valid and
legally binding obligation of the Issuers enforceable against them accordance
with its terms, except that (a) the enforcement thereof may be limited by the
Bankruptcy Exceptions and (b) any rights to indemnity or contribution thereunder
may be limited by federal and state securities laws and public policy
considerations.
     (ix) The execution, delivery and performance by each Issuer of the Note
Documents to which it is a party and the consummation of the Offering do not
(i) violate the charter, bylaws or other constitutive documents of the Company
or any Subsidiary, (ii) conflict with or constitute a breach of or a default
under (or an event that with notice or the lapse of time, or both, would
constitute a default), or require consent under, or result in a Repayment Event
(as defined below), other than a Repayment Event that will be satisfied at the
Closing Date as contemplated by the Pricing Disclosure Package and the Final
Offering Memorandum, or the creation or imposition of a lien, charge or
encumbrance on any property or assets of the Company or any Subsidiary under any
agreement listed as an exhibit (whether or not incorporated by reference) to the
Company’s Annual Report on Form 10-K for the year ended December 31, 2008,
Quarterly Report on Form 10-Q for the quarter ended March 31, 2009 or any
Current Report on Form 8-K filed during 2009 prior to the delivery of this
opinion or (iii) violate any law, statute, rule or regulation of the United
States or the States of New York and Texas or the Delaware General Corporation
Law or any judgment, order or decree of any Governmental Authority known to such
counsel to be applicable to the Company or any Subsidiary (excluding for
purposes of this clause (iii) any securities or anti-fraud law).
     (x) Assuming the accuracy of the representations and warranties of the
Initial Purchasers in Section 5(b) of this Agreement, no consent, approval,
authorization or order of, or filing, registration, qualification, license or
permit of or with, any Governmental Authority is required to be obtained or made
by the Company or any Subsidiary for the execution, delivery and performance by
the Company or any Subsidiary of the Note Documents and the consummation of the
Transactions, except (A) such as have been or will be obtained or made on or
prior to the Closing Date, (B) registration of the Exchange Offer or resale of
the Notes under the Act pursuant to the Registration Rights Agreement, and
qualification of the Indenture under the Trust Indenture Act of 1939, as amended
(the “Trust Indenture Act”), in connection with the issuance of the Exchange
Notes, (C) for such consents which, if not obtained, would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, or
(D) as disclosed in the Offering Memorandum.
     (xi) Neither, the Company or any Subsidiary is, or after giving effect to
the Transactions will be, required to be registered as an “investment company”
or a company “controlled” by an “investment company” incorporated in the United
States within the meaning of the Investment Company Act of 1940, as amended.
 B-1-2



--------------------------------------------------------------------------------



 



 

     (xii) No registration under the Act of the Securities or qualification of
the Indenture under the Trust Indenture Act is required for the sale of the
Securities to the Initial Purchasers as contemplated by the Purchase Agreement
or for the Exempt Resales, assuming in each case that (a) the purchasers who buy
the Securities in the Exempt Resales are Eligible Purchasers and (b) the
accuracy of and compliance with the Initial Purchasers’ representations,
warranties and covenants contained in Section 5(b) of the Purchase Agreement.
     (xiii) Each of the Note Documents conforms in all material respects to the
description thereof contained in the Pricing Disclosure Package and the Final
Offering Memorandum.
     (xiv) The statements under the captions “Description of other
indebtedness”, “Certain United States federal tax considerations” and
“Description of notes” in the Pricing Disclosure Package and the Final Offering
Memorandum, insofar as they constitute descriptions of agreements or refer to
statements of law or legal conclusions, are accurate and complete in all
material respects.
     (xv) The documents incorporated by reference in the Pricing Disclosure
Package and the Final Offering Memorandum (other than the financial statements
and the notes thereto and the other financial and accounting data, as to which
no opinion need be rendered), when they were filed with the Commission, assuming
the accuracy of the statements thereof, complied as to form in all material
respects with the requirements of the Exchange Act and Exchange Act Regulations.
          We have participated in the preparation of the Pricing Disclosure
Package and the Final Offering Memorandum. From time to time we have had
discussions with officers, directors and employees of the Company and the
Subsidiaries, the independent accountants who examined the consolidated
financial statements of the Company and the Subsidiaries included in the Pricing
Disclosure Package and the Final Offering Memorandum, and the Initial Purchasers
at which the contents of the Pricing Disclosure Package and the Final Offering
Memorandum and related matters were discussed. We have not independently
verified and do not assume responsibility for, the accuracy, completeness or
fairness (except as set forth in paragraphs (xiii) and (xiv) above) of the
information contained in the Pricing Disclosure Package or the Final Offering
Memorandum. Based upon the participation and discussions described above,
however, no facts have come to our attention that cause us to believe that the
Pricing Disclosure Package, as of the June 5, 2009, or that the Final Offering
Memorandum, as of its date or as of the date hereof, contained or contains an
untrue statement of a material fact, or omitted or omits to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading (it being understood
that we have not been requested to and do not make any comment with respect to
the financial statements and the notes thereto and the other financial and
accounting data included in the Pricing Disclosure Package or the Final Offering
Memorandum).
 B-1-3



--------------------------------------------------------------------------------



 



 

Exhibit B-2
FORM OF OPINION OF GENERAL COUNSEL FOR THE COMPANY
          The opinion of Denise C. McWatters, general counsel for the Company
(capitalized terms not otherwise defined herein shall have the meanings provided
in the Purchase Agreement, to which this is an Exhibit), to be delivered
pursuant to Section 8(d) of the Purchase Agreement shall be to the effect that:
     (i) None of the offering, issuance and sale by the Issuers of the Notes,
the execution delivery and performance of the Note Documents by the Issuers, or
the consummation of the transactions contemplated thereby (A) constitutes or
will constitute a breach or violation of, or a default under (or an event which,
with notice or lapse of time or both, would constitute such a default), or
require consent or waiver under any agreement or lease or other instrument known
to such counsel to which the Company or any or its properties may be bound,
other than such consents and waivers as have been obtained or will be obtained
prior to the Closing Date and will be in full force and effect, or (ii) to the
knowledge of such counsel, any order, judgment, decree or injunction of any
federal, Texas or Delaware court or government agency or body directed to the
Company or any of its properties in a proceeding to which any of them or their
property is a party which breach, violation or default would reasonably be
expected to have a Material Adverse Effect (as defined in the Purchase
Agreement).
     (ii) To the knowledge of such counsel, none of the Issuers is in
(i) violation of its certificate or agreement of limited partnership, limited
liability company agreement, certificate or articles of incorporation or bylaws
or other organizational documents, or (ii) violation of any law, statute,
ordinance, administrative or governmental rule or regulation applicable to it or
of any decree of any court or governmental agency or body having jurisdiction
over it, or in breach, default (or an event which, with notice or lapse of time
or both, would constitute such a default) or violation in the performance of any
obligation, agreement or condition contained in any bond, debenture, note, or
any other evidence of indebtedness or in any agreement, indenture, lease or
other instrument to which it is a party or by which it or any of its properties
may be bound, which violation or breach, default or violation would, if
continued, reasonably be expected to have a Material Adverse Effect (as defined
in the Purchase Agreement).
     (iii) To the knowledge of such counsel, the Company and each of the
Subsidiaries has such permits, consents, licenses, franchises, certificates and
authorizations of governmental or regulatory authorities (“Permits”) as are
necessary to own its properties and to conduct its business in the manner
described in the Offering Memorandum, subject to such qualifications as may be
set forth in the Offering Memorandum and except for such Permits which, if not
obtained, would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect upon the ability of the Company or any of the
Subsidiaries, taken as a whole, to conduct its businesses in all material
respects as currently conducted or as contemplated by the Offering Memorandum to
be conducted; and, to the knowledge of such counsel, neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such Permits which, individually or in the aggregate, would
reasonably be expected to have a material adverse effect upon the ability of the
Company or any of the Subsidiaries, taken as a whole, to conduct its businesses
in all material respects as currently conducted or as contemplated by the
Offering Memorandum to be conducted.
 B-2-1



--------------------------------------------------------------------------------



 



 

     (iv) To my knowledge, there are no pending or threatened actions, suits or
proceedings against or affecting the Company or any Subsidiary or any of their
respective properties that, if reasonably could be expected to be determined
adversely to Parent, the Company or any Subsidiary, would, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect or would
reasonably be expected to materially and adversely affect the ability of the
Company and the Subsidiaries to perform their obligations under the Note
Documents or that are otherwise material in the context of the issuance and sale
of the Securities.
          I have participated in the preparation of the Pricing Disclosure
Package and the Final Offering Memorandum. From time to time I have had
discussions with officers, directors and employees of the Company and the
Subsidiaries, the independent accountants who examined the consolidated
financial statements of the Company and its subsidiaries included in the Pricing
Disclosure Package and the Final Offering Memorandum, and the Initial
Purchasers, at which the contents of the Pricing Disclosure Package and the
Final Offering Memorandum and related matters were discussed. I have not
independently verified and am not passing upon, and do not assume responsibility
for, the accuracy, completeness or fairness of the information contained in the
Pricing Disclosure Package or the Final Offering Memorandum. Based upon the
participation and discussions described above, however, no facts have come to my
attention that cause me to believe that the Pricing Disclosure Package, as of
June 5, 2009, or that the Final Offering Memorandum, as of its date or as of the
date hereof, contained or contains an untrue statement of a material fact, or
omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (it being understood that I have not been requested to and
do not make any comment with respect to the financial statements and the notes
thereto and the other financial and accounting data included in the Pricing
Disclosure Package or the Final Offering Memorandum).
2



--------------------------------------------------------------------------------



 



 

Exhibit B-3
FORM OF OPINION OF LOSEE, CARSON & HAAS, P.A.

[TO BE PROVIDED]
 3

 



--------------------------------------------------------------------------------



 



Exhibit C
Holly Corporation
Pricing Term Sheet

              Aggregate Principal Amount:   $200,000,000 in Senior Notes due
2017 Final Maturity Date:   June 15, 2017  Issue Price:   94.105%, plus accrued
interest, if any Coupon:   9.875 %  Yield to Maturity:   11.000 %  Interest
Payment Dates:   June 15 and December 15 First Interest Payment Date:  
December 15, 2009  Optional Redemption:   The notes will be redeemable by the
company, in whole or in part, on or after June 15, 2013 at the prices set forth
below (expressed as percentages of the principal amount), plus accrued and
unpaid interest:  
 
  Date   Price    
 
           
 
  2013    104.9375%     
 
  2014    102.4688%     
 
  2015 and thereafter   100.0000%        Optional Call at Make-Whole Price:   At
any time prior to June 15, 2013, make-whole at T+50
 
            Optional Redemption with Equity Proceeds:   In addition, up to 35%
of the notes will be redeemable by the company before June 15, 2012 at a price
equal to 109.875% of their principal amount.
 
            Use of Proceeds:   Estimated net proceeds of approximately
$187,000,000 to be used (i) to make post-closing inventory payments expected to
be between $90 and $100 million in connection with our acquisition of the Tulsa
Refinery and (ii) for general corporate purposes, including planned capital
expenditures.
 
           
Initial Purchaser(s):
  Name   Title    
 
           
 
  UBS Securities LLC   Joint Book-Running Manager    
 
  Banc of America Securities LLC   Joint Book-Running Manager    
 
  Goldman, Sachs & Co.   Joint Book-Running Manager    
 
  BBVA Securities Inc.   Co-Managers    
 
  Capital One Southcoast, Inc.        
 
  Comerica Securities, Inc.        
 
  PNC Capital Markets LLC        
 
  Wedbush Morgan Securities Inc.         Trade Date:   June 5, 2009 

-1-



--------------------------------------------------------------------------------



 



              Settlement Date:   June 10, 2009 (T + 3) 144A CUSIP:   435758AC1 
144A ISIN:   US435758AC16  Reg S CUSIP:   U4377VAA3  Reg S ISIN:   USU4377VAA36 

  •   As of March 31, 2009, as adjusted for this offering and the receipt of the
net proceeds therefrom after estimated offering expenses, we had cash and cash
equivalents of approximately $237,144,000 and total long-term debt of
$200,000,000.     •   For the first-quarter period ended March 31, 2009, our net
income attributable to Holly Corporation stockholders was $21.9 million compared
to the first quarter period ended March 31, 2008, in which our net income
attributable to Holly Corporation stockholders was $8.6 million.

This term sheet is qualified in its entirety by reference to Holly Corporation’s
Preliminary Offering Memorandum dated June 2, 2009. The information in this term
sheet supplements the Preliminary Offering Memorandum and supersedes the
information in the Preliminary Offering Memorandum to the extent inconsistent
with the information in the Preliminary Offering Memorandum.

-2-